         Case 1:20-cv-04527-AJN-SN Document 57 Filed 03/29/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                 3/29/2021


SHARIF KING,

                                            Plaintiff,
                                                                     20-CV-04527 (AJN)(SN)
                          -against-
                                                                            ORDER

CORRECTION OFFICER WHITE, et al.,

                                            Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        WHEREFORE the parties to this litigation convened on March 15, 2021, for a

telephone conference concerning the status of discovery in this matter;

        WHEREFORE at the March 15, 2021 status conference, the parties discussed Plaintiff

Sharif King’s requests for subpoenas regarding certain documents in this matter;

        IT IS HEREBY ORDERED that the Court Clerk or other official in charge of court

records at the New York County Supreme Court, Criminal Term, located at 111 Centre Street,

New York, New York, produce to Plaintiff Sharif King (DIN #18-A-4833, Great Meadow

Correctional Facility, P.O. Box 50, Comstock, NY 12825) and Defendants (c/o Andrew B.

Spears, 100 Church Street, New York, NY 10007) any and all transcripts of court proceedings

held before the Honorable Mark Dwyer in the matter of People v. Sharif King, 02902-2018, on

November 12, 2019, as well as any case files associated with that matter;

        IT IS FURTHER ORDERED that the New York State Office of Court Administration,

located at 25 Beaver Street, New York, New York, undertake to identify the names and shield

numbers of any New York State Court Special Response Team officers assigned to Part 41 that
       Case 1:20-cv-04527-AJN-SN Document 57 Filed 03/29/21 Page 2 of 3




handled the escort of Plaintiff Sharif King from the Manhattan Detention Complex to the New

York County Supreme Court, Criminal Term, for proceedings held before the Honorable Mark

Dwyer in the matter of People v. Sharif King, 02902-2018, on November 12, 2019, and produce

them to Plaintiff Sharif King (DIN #18-A-4833, Great Meadow Correctional Facility, P.O. Box

50, Comstock, NY 12825) and Defendants (c/o Andrew B. Spears, 100 Church Street, New

York, NY 10007);

       IT IS FURTHER ORDERED that the FOIL Officer or other official in charge of inmate

records at New York State Department of Corrections and Community Supervision Downstate

Facility, located at 121 Red Schoolhouse Road, P.O. Box 445, Fishkill, New York, produce to

Plaintiff Sharif King (DIN #18-A-4833, Great Meadow Correctional Facility, P.O. Box 50,

Comstock, NY 12825) and Defendants (c/o Andrew B. Spears, 100 Church Street, New York,

NY 10007) a certified copy of the complete inmate file, including, but not limited to, grievance

records, guidance records, legal records, inmate disciplinary records, and all documents

pertaining to inmate court transfers of inmate Sharif King (DIN # 18-A-4833), such as medical

transfer summaries;

       IT IS FURTHER ORDERED that the FOIL Officer or other official in charge of inmate

records at New York State Department of Corrections and Community Supervision Great

Meadow Facility, located at 11739 State Route 22, P.O. Box 50, Comstock, New York, produce

to Plaintiff Sharif King (DIN #18-A-4833, Great Meadow Correctional Facility, P.O. Box 50,

Comstock, NY 12825) and Defendants (c/o Andrew B. Spears, 100 Church Street, New York,

NY 10007) a certified copy of the complete inmate file, including, but not limited to, grievance

records, guidance records, legal records, inmate disciplinary records, and all documents

pertaining to inmate court transfers of inmate Sharif King (DIN #18-A-4833);



                                               2
        Case 1:20-cv-04527-AJN-SN Document 57 Filed 03/29/21 Page 3 of 3




       IT IS FURTHER ORDERED that the FOIL Officer or other official in charge of

records at New York State Department of Corrections and Community Supervision Downstate

Facility, located at 121 Red Schoolhouse Road, P.O. Box 445, Fishkill, New York, produce to

Plaintiff Sharif King (DIN #18-A-4833, Great Meadow Correctional Facility, P.O. Box 50,

Comstock, NY 12825) and Defendants (c/o Andrew B. Spears, 100 Church Street, New York,

NY 10007) a certified copy of the log books and duty rosters for November 12, 2019; and

       IT IS FURTHER ORDERED that the official in charge of inmate medical records at

New York State Department of Corrections and Community Supervision Great Meadow Facility,

located at 11739 State Route 22, P.O. Box 50, Comstock, New York, produce to Plaintiff Sharif

King (DIN #18-A-4833, Great Meadow Correctional Facility, P.O. Box 50, Comstock, NY

12825) and Defendants (c/o Andrew B. Spears, 100 Church Street, New York, NY 10007), upon

receipt of a signed, HIPAA-compliant release form, a certified copy of the complete medical

file, including, but not limited to, all medical records, x-rays, diagnostic tests, studies, or reports

of such examinations, as well as all medical summaries generated in advance of inmate court

transfers, of inmate Sharif King (DIN # 18-A-4833).

       The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff.

SO ORDERED.




DATED:         March 29, 2021
               New York, New York




                                                  3
